Title: To George Washington from Timothy Pickering, 13 October 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Trenton [N.J.] Oct. 13 1798

I seize the first conveyance to inform you that General Pinckney is out of France. He embarked with his family, about the middle of August, in the ship Hope, Capt. Hendrick Hendrickson, for New-York, where we may daily expect to hear of his arrival. The letter giving me this information is from a Monsieur Hory, dated at Bourdeaux the 27th of August; it came to hand last evening from Chester (Pennsylvania) where it arrived in the ship Franklin.
Mr Fenwick inclosed me a letter from Mr Skipwith, dated at Paris the 21st of August, in which Skipwith says—“I have received

to-day an official copy of the arret of the Directory taking off the embargo laid on our vessels. This arret is not yet published, but I hope it will be soon, in every part of France, and of course put to execution.” Fenwick writes on the 28th of August from Bordeaux, saying “This arret has not yet officially reached this port, but is hourly expected: tho’ some apprehensions are entertained that if the late accounts from Philadelphia, by the flag vessel the Liberty, that sailed about the 18th of July, and arrived here a few days past, should reach Paris before the execution of the arret raising the embargo, it may be delayed.” But I have a private letter from a reputable merchant at Bordeaux, dated the 27th of August, which says—“The news brought by the Liberty has made no great sensation.”
I have a Paris paper dated the 24th of August, in which is a paragraph from Philadelphia dated July 24th. This paragraph mentions the acts of Congress for suspending all intercourse between the U. States & the French Dominions—for taking French cruizers on our coast & retaking their prizes—for a provisional army—for a direct tax on lands—and for expelling foreigners.
In the same paper I find a paragraph of which the following is a translation.
“Paris August 23 1798. The Wife of la-Fayette has been some days in Paris. As she went away in virtue of regular passports, and the express permission of the Government, she comes back to restore order in her estates, impaired during her long detention in the Dungeons of the Emperor.”
The private letter above mentioned says—“The French Government wishes to keep peace with America. But a war with the emperor seems to be inevitable.” The correspondence between Talleyrand and Mr Gerry discovers a solicitude on the part of the former to avoid a rupture: the French Government, doubtless, is not yet ready to attack us.
The Boston papers are beginning to puff Mr Gerry: but take into view the whole series, of his conduct in France, and he must, in the eyes of every man of sense, sink into contempt.
You will probably have seen my letter of the 29th ult. to P[eter] Johnston, returning the address to the President from the Freeholders of Prince Edward County; in that letter I disclosed a fact communicated to me by General Marshall, which I was glad to authenticate by my signature (for published anonymously it would

have been denied by some, and doubted by others) and in which you will see an evidence of Talleyrand’s unblushing impudence, and of Gerry’s timidity & meanness in consenting to give up the names of X & Y when they have dined with him at Talleyrands table, & after dinner renewed their money propositions! But there is another fact which I take from his own letter to me dated in Nantasket Road the 1st instant, detailing his correspondence with Talleyrand. When Talleyrand sent him his letter of June 1 asking the names of the persons designated by X Y & Z. Gerry desired to know of the bearer why application was again made to him for the names of the intriguers, when they could be otherwise ascertained. The Bearer answered, that he believed, by the exertions of the Bureau & of the officers of the police of the city, the names were discovered; and he mentioned them to Mr Gerry: but he added, that matters were become serious; that the Directory expected something from him, in confirmation of this discovery; and that this was the use which would be made of his letters. Yet Gerry thinks to shield himself from the charge of violating the faith of the Envoys pledged to X & Y “that in no event should their names be made public”—by “guarding against the publication on his authority!” Pitiful subterfuge! added to unexampled meanness, in stooping to comply, in any form, with the insulting demand! I have the honour to be, with great respect, sir, your most obt servant,

Timothy Pickering

